MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                           FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                                   Dec 20 2017, 10:38 am

court except for the purpose of establishing                                     CLERK
                                                                             Indiana Supreme Court
the defense of res judicata, collateral                                         Court of Appeals
                                                                                  and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jeremy K. Nix                                            Curtis T. Hill, Jr.
Huntington, Indiana                                      Attorney General of Indiana

                                                         Katherine Cooper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana




                                           IN THE
    COURT OF APPEALS OF INDIANA

A.H.,                                                    December 20, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         90A04-1705-JV-1038
        v.                                               Appeal from the Wells Circuit
                                                         Court
State of Indiana,                                        The Honorable Kenton W.
Appellee-Plaintiff                                       Kiracofe, Judge
                                                         Trial Court Cause No.
                                                         90C01-1305-JD-23



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 90A04-1705-JV-1038 | December 20, 2017             Page 1 of 7
[1]   A.H. appeals the trial court’s entry of a dispositional order that placed him in

      the Department of Correction. A.H. claims the court abused its discretion

      because Pierceton Woods Academy, where A.H. was already placed, “was the

      least restrictive setting available,” (Br. of Appellant at 8), and his family could

      engage in therapy while he was there. Because the evidence in the record

      supports the trial court’s decision being within its broad discretion, we affirm.



                                   Facts and Procedural History
[2]   In May 2013, the State filed a petition alleging thirteen-year-old A.H. was a

      delinquent for committing five counts of touching that would constitute Class B

      misdemeanor battery 1 if committed by an adult. Specifically, the State alleged

      A.H. touched the leg, butt, or breast of five female middle school students

      during school. The juvenile court found support for three of those allegations

      and adjudicated A.H. a delinquent based thereon.


[3]   In June 2013, following its adjudication, the juvenile court placed A.H. on

      probation for eighteen months. In November 2013, the State filed a petition to

      modify that disposition. 2 In March 2014, a motion for emergency change of

      A.H.’s residence was filed, and the court granted that motion on April 3, 2014. 3




      1
          Ind. Code § 35-42-2-1.
      2
       The Chronological Case Summary (“CCS”) indicates the court ruled on that petition in December 2013,
      but does not indicate how the court ruled. (See App. Vol. II at 4.)
      3
        The CCS does not indicate where A.H. was moved or why. Nor does the record contain a petition or order
      regarding this move.

      Court of Appeals of Indiana | Memorandum Decision 90A04-1705-JV-1038 | December 20, 2017     Page 2 of 7
      On April 16, 2014, the court changed A.H.’s address to “George Junior

      Republic.” (App. Vol. II at 5.) Then, in June 2014, another emergency motion

      for change of residence was filed, but the record before us does not indicate

      what action the court took in response thereto. The trial court held

      dispositional review hearings thereafter, but the record before us does not

      indicate what the court found or ordered.


[4]   On June 9, 2016, another emergency change of residence motion was filed,

      asking the court to move A.H. from “Resolute” to Pierceton Woods Academy

      because of a “lack of progress.” (Id. at 35.) A few days later, the court ordered

      A.H. moved to Pierceton Woods Academy, where he was to receive treatment

      that should last between nine and twelve months. The treatment required A.H.

      to disclose all sexual touching and demonstrate by lie detector test that he had

      disclosed all sexual touching. A.H. failed two polygraph tests and, therefore,

      could not advance in the treatment, so the court held another review hearing to

      determine whether A.H. should remain at Pierceton Woods. After that

      hearing, the court moved A.H. from Pierceton Woods to the Department of

      Correction.



                                 Discussion and Decision
[5]   We initially note that “the purpose of the juvenile process is vastly different

      from the criminal justice system.” R.H. v. State, 937 N.E.2d 386, 388 (Ind. Ct.

      App. 2010). The goal of juvenile proceedings is “rehabilitation so that the youth

      will not become a criminal as an adult.” Id. (emphasis in original). To

      Court of Appeals of Indiana | Memorandum Decision 90A04-1705-JV-1038 | December 20, 2017   Page 3 of 7
      facilitate this goal, juvenile courts have a number of options available for

      juvenile placement: “from a private home in the community, a licensed foster

      home, a local juvenile detention center, to State institutions[.]” Jordan v. State,

      512 N.E.2d 407, 408 (Ind. 1987).


[6]   To assist juvenile courts in selecting amongst available placement alternatives,

      the Indiana Legislature has provided guidance regarding the option to be

      selected for any particular child:


              If consistent with the safety of the community and the best
              interest of the child, the juvenile court shall enter a dispositional
              decree that:


              (1) is:


                        (A) in the least restrictive (most family like) and most
                        appropriate setting available; and


                        (B) close to the parents’ home, consistent with the best
                        interest and special needs of the child;


              (2) least interferes with family autonomy;


              (3) is least disruptive of family life;


              (4) imposes the least restraint on the freedom of the child and the
              child’s parent, guardian, or custodian; and


              (5) provides a reasonable opportunity for participation by the
              child’s parent, guardian, or custodian.


      Court of Appeals of Indiana | Memorandum Decision 90A04-1705-JV-1038 | December 20, 2017   Page 4 of 7
      Ind. Code § 31-37-18-6. Within those parameters, a juvenile court has

      discretion in choosing the disposition appropriate for each juvenile delinquent,

      D.E. v. State, 962 N.E.2d 94, 96 (Ind. Ct. App. 2011), and we review its

      disposition for an abuse of that discretion. Id. at 97. An abuse of discretion

      occurs if the court’s decision is “clearly against the logic and effect of the facts

      and circumstances before it, or the reasonable, probable, and actual deductions

      to be drawn therefrom.” Id.


[7]   A.H. argues the juvenile court abused its discretion by not keeping him at

      Pierceton Woods, because he had rapport with his therapist, he and his parents

      were able to engage in family therapy, and it was closer to his home. While we

      appreciate the facts A.H. cites, those facts cannot, amidst the other facts in the

      record, demonstrate an abuse of discretion by the juvenile court.


[8]   Brian Barnes, A.H.’s case manager at Pierceton Woods, testified that although

      A.H. has good rapport with this therapist and continues to disclose times when

      he has inappropriately touched others, the therapeutic team has “concern

      [about] the pace at which [A.H. is] going.” (Tr. Vol. 2 at 6.) A.H. has been in

      the program eleven months, and the very soonest he could finish is five months

      away, which puts him well past the nine to twelve months typically required for

      this sex-offender treatment. Delay is occurring because A.H. has not yet

      disclosed all inappropriate touching, A.H. is not completing therapeutic

      workbook assignments without prompting, and A.H. continues to touch others

      inappropriately even while in the treatment program at Pierceton Woods.

      Barnes also testified the therapeutic team “does not forecast [A.H.] will

      Court of Appeals of Indiana | Memorandum Decision 90A04-1705-JV-1038 | December 20, 2017   Page 5 of 7
       significantly benefit from more time [at Pierceton Woods], but we’re still

       willing to continue services.” (Id. at 16.)


[9]    After argument of counsel and comments from A.H. and his parents, the trial

       court explained:


               I think, at this point – I just don’t know that there’s – there’s not
               much we can do, and so – um – you know, I’ve just – we – I’ve
               waited, we’ve – we’ve – it’s – we’re past that point. I’m going to
               – more of a concerning [sic] to me is that you continue to
               perpetrate new places – new things – here, despite all the
               counseling, all the therapy. Um – you know, as [the prosecutor]
               stated, if you do this when you’re an adult in a few months here –
               um – there are criminal consequences, but at this point, I don’t
               know that the Court has any other – any other – uh – options at
               this point. As [the prosecutor said] – I have three options:
               continue to do what we’re doing, which, so far, I – I think has
               not been successful; do nothing, get you off the program, which I
               have concerns about considering the incre – you know, more
               offenses while you’ve been in therapy; or Department of
               Corrections. And I’m – I’m choosing the option of the
               Department of Corrections today.


       (Id. at 25.)


[10]   As the trial court noted, by the time of the hearing, based on the delinquency

       adjudication from 2013, A.H. had been in the juvenile system for forty-three

       months. During that time, the court had moved him to progressively more

       restrictive placements, and yet A.H., by his own admissions, continued to touch

       people inappropriately. He had been at Pierceton Woods for eleven months,

       but was not progressing with sexual offender treatment because he either could


       Court of Appeals of Indiana | Memorandum Decision 90A04-1705-JV-1038 | December 20, 2017   Page 6 of 7
       not or would not disclose all the inappropriate touching that had occurred

       either by or against him, and the treatment team there did not believe A.H. was

       likely to make more progress. As the goal of the juvenile system is to

       rehabilitate youth so they do not become criminals as adults, and as A.H. was

       nearing his eighteenth birthday without any of his placements dissuading him

       from continuing to touch others inappropriately, we cannot say the court

       abused its discretion by modifying A.H.’s placement to a more restrictive

       environment. See, e.g., D.E., 962 N.E.2d at 97 (no abuse of discretion in

       placement of juvenile at DOC where less-restrictive dispositions had been

       unsuccessful).



                                               Conclusion
[11]   The evidence in the record demonstrates the trial court was within its discretion

       to determine the Department of Correction was the least restrictive setting that

       was appropriate for A.H. Accordingly, we affirm.


[12]   Affirmed.


       Vaidik, C.J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 90A04-1705-JV-1038 | December 20, 2017   Page 7 of 7